           Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 1 of 6



 1   Todd M. Schneider (SBN 158253)
     Jason H. Kim (SBN 220279)
 2   Matthew S. Weiler (SBN 236052)
     SCHNEIDER WALLACE COTTRELL KONECKY LLP
 3
     2000 Powell Street, Suite 1400
 4   Emeryville, CA 94608
     Telephone: 415.421.7100
 5   TSchneider@schneiderwallace.com
     JKim@schneiderwallace.com
 6   MWeiler@schneiderwallace.com
 7
     Kyle W. Roche (pro hac vice)
 8   Richard Cipolla (pro hac vice)
     Jolie Huang (pro hac vice)
 9   ROCHE FREEDMAN LLP
     99 Park Avenue, 19th Floor
10   New York, NY 10016
11   Telephone: (646) 970-7509
     Email: kyle@rcfllp.com
12   Email: rcipolla@rcfllp.com
     Email: jhuang@rcfllp.com
13
     Attorneys for Plaintiffs
14   [Additional Counsel on Signature Page]
15

16                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18

19                                                     Case No. 21-cv-02470-EMC
      JOHN CHU, et al.,
20
                          Plaintiffs,                  JOINT STIPULATION AND
21                                                     [PROPOSED] ORDER
      v.
22
      LEDGER SAS, et al.,
23
                          Defendants.
24

25

26
27

28

                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                          CASE NO. 21-CV-02470-EMC
     sf-4489797
            Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 2 of 6



 1          Plaintiffs and Defendants Ledger SAS, Ledger Technologies, Inc., Shopify Inc., and Shopify

 2   (USA) Inc., by and through their respective counsel, stipulate as follows:

 3          WHEREAS, Plaintiffs filed their complaint on April 6, 2021 (ECF No. 1);

 4          WHEREAS, Plaintiffs have met and conferred with Defendants concerning service of their

 5   complaint, related materials, and response deadlines;

 6          WHEREAS, on May 10, 2021, Plaintiffs served Defendants with a Notice of Violation of

 7   California Consumer Legal Remedies Act and 30-Day Right to Cure Under California Civil Code

 8   § 1782 and Defendants acknowledge receipt of that Notice on that same date;

 9          WHEREAS, Plaintiffs wish to amend their complaint and add additional plaintiffs;

10          IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that:

11          1.      Defendants need not answer or otherwise respond to the current complaint;

12          2.      Plaintiffs shall file an amended complaint by June 9, 2021, and may further amend

13   their complaint only with Defendants’ written consent or leave of Court;

14          3.      Defendants agree to accept service, through undersigned counsel, of the summons,

15   amended complaint, and any additional service papers required after case filing in the Northern

16   District of California or by Judge Chen (see ECF No. 21);

17          4.      Defendants reserve all defenses except those governed by Federal Rules of Civil

18   Procedure 12(b)(4) and (5), which are waived;

19          5.      Defendants will have to and including July 26, 2021, to file their responses to

20   Plaintiffs’ amended complaint;1

21          6.      Plaintiffs’ opposition briefs for any motions to dismiss are due September 9, 2021;

22          7.      Defendants’ reply briefs for any motions to dismiss are due October 7, 2021; and

23          8.      Per Local Rule 7-2, Defendants will notice any motions to dismiss for hearing on

24   Thursday, October 21, 2021, at 1:30 p.m., or any later date convenient for the Court.

25   DATED: May 28, 2021
26                                                By: /s/ Matthew S. Weiler
27
        1
         Defendants deadline to respond to Plaintiffs’ amended complaint would be August 9, 2021
28   under Federal Rule of Civil Procedure 4(d)(3).
                                                    -1-
                                JOINT STIPULATION AND [PROPOSED] ORDER
                                         CASE NO. 21-CV-02470-EMC
     sf-4489797
           Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 3 of 6



 1                                       Todd M. Schneider (SBN 158253)
                                         Jason H. Kim (SBN 220279)
 2                                       Matthew S. Weiler (SBN 236052)
                                         TSchneider@schneiderwallace.com
 3
                                         JKim@schneiderwallace.com
 4                                       MWeiler@schneiderwallace.com
                                         SCHNEIDER WALLACE COTTRELL
 5                                       KONECKY LLP
                                         2000 Powell Street, Suite 1400
 6                                       Emeryville, CA 94608
                                         Telephone: 415.421.7100
 7

 8                                       Kyle W. Roche (pro hac vice)
                                         Richard Cipolla (pro hac vice)
 9                                       Jolie Huang (pro hac vice)
                                         ROCHE FREEDMAN LLP
10                                       99 Park Avenue, 19th Floor
11                                       New York, NY 10016
                                         Telephone: (646) 970-7509
12                                       Email: kyle@rcfllp.com
                                         Email: rcipolla@rcfllp.com
13                                       Email: jhuang@rcfllp.com
14                                       Velvel Freedman (pro hac vice)
15                                       Constantine P. Economides (pro hac vice)
                                         ROCHE FREEDMAN LLP
16                                       200 South Biscayne Boulevard
                                         Miami, FL 33131
17                                       Telephone: (305) 971-5943
                                         Email: vel@rcfllp.com
18                                       Email: ceconomides@rcfllp.com
19
                                         Counsel for Plaintiffs
20

21

22

23

24

25

26
27

28
                                            -2-
                          JOINT STIPULATION AND [PROPOSED] ORDER
                                   CASE NO. 21-CV-02470-EMC
     sf-4489797
           Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 4 of 6



 1   DATED: May 28, 2021
                                               By /s/ Purvi G. Patel
 2                                             Purvi G. Patel (SBN 270702)
                                               Kelsey Harrison (SBN 328621)
 3
                                               MORRISON & FOERSTER LLP
 4                                             707 Wilshire Boulevard, Suite 6000
                                               Los Angeles, CA 90017-3543
 5                                             Telephone: (213) 892-5200
                                               Facsimile: (213) 892-5454
 6                                             Email: PPatel@mofo.com
                                               Email: KHarrison@mofo.com
 7

 8                                             Mark D. McPherson (SBN 307951)
                                               MORRISON & FOERSTER LLP
 9                                             425 Market Street
                                               San Francisco, CA 94195
10                                             Telephone: (415) 268-7000
11                                             Facsimile: (415) 268-7522
                                               Email: MMcPherson@mofo.com
12
                                               Attorneys for Specially Appearing Defendants
13                                             Ledger SAS and Ledger Technologies, Inc.
14
     DATED: May 28, 2021
15
                                               By /s/ Michelle L. Visser
16                                             Michelle L. Visser (SBN 277509)
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
17                                             The Orrick Building
                                               405 Howard Street
18                                             San Francisco, CA 94105
                                               Telephone: (415) 773-5700
19
                                               Email: mvisser@orrick.com
20
                                               Seth C. Harrington (pro hac vice forthcoming)
21                                             Douglas H. Meal (pro hac vice forthcoming)
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
22                                             222 Berkeley Street, Suite 2000
                                               Boston, MA 02116
23                                             Telephone: (617) 880-1800
24                                             Email: sharrington@orrick.com
                                               Email: dmeal@orrick.com
25
                                               Attorneys for Defendants
26                                             Shopify (USA) Inc. and Shopify Inc.
27

28
                                            -3-
                           JOINT STIPULATION AND [PROPOSED] ORDER
                                    CASE NO. 21-CV-02470-EMC
     sf-4489797
           Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 5 of 6



 1                                       FILER’S ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures,

 3   I, Matthew S. Weiler, attest that concurrence in the filing of this document has been obtained.

 4   Dated: May 28, 2021
 5                                                             /s/ Matthew S. Weiler
                                                              MATTHEW S. WEILER
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -4-
                                JOINT STIPULATION AND [PROPOSED] ORDER
                                         CASE NO. 21-CV-02470-EMC
     sf-4489797
           Case 3:21-cv-02470-EMC Document 22 Filed 05/28/21 Page 6 of 6



 1                                       [PROPOSED] ORDER

 2          Based on the stipulation of the parties, and good cause appearing therefore, IT IS HEREBY

 3   ORDERED that the Stipulation is approved.

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5

 6   DATED:

 7
                                                    THE HONORABLE EDWARD M. CHEN
 8                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   -5-
                              JOINT STIPULATION AND [PROPOSED] ORDER
                                       CASE NO. 21-CV-02470-EMC
     sf-4489797
